Title: Thomas Jefferson to James W. Wallace, 24 August 1809
From: Jefferson, Thomas
To: Wallace, James W.


          Dear Doctr  Monticello Aug. 24. 09
          Having recieved a box of fine Havanna segars & knowing your fondness for them, I cannot make any use of them so gratifying to myself as by sending them to you. having occasion to send a cart to Washington, it will go by Fauqr C.H. to deposit this charge with you. it will return by Dumfries for a pair of Wild geese promised me there, as I have had the misfortune to lose the goose of the pair you were so kind as to give me. ever affectionately yours
          
            Th:
            Jefferson
        